The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.





[alotredactedagreement_image1.jpg]


GOOGLE SERVICES AGREEMENT


COMPANY INFORMATION



COMPANY: VERTRO, INC.


 
Business Contact:
Legal Contact:
Technical Contact:
Name:
Richard Howe
John Pisaris
Rick Anderson
Title:
CEO
General Counsel
VP of Technology
Address, City, State,
Postal Code:
143 Varick St.
New York NY 10013
143 Varick St.
New York NY 10013
15550 Lightwave Dr.
Suite 300
Clearwater FL 33760
Phone:
212.231.2000
212.231.2000
727.324.0150
Fax:
 
 
 
Email:
Richard.Howe@inuvo.com
John.Pisaris@inuvo.com
Rick.Anderson@inuvo.com
 



TERM



TERM: ***





SEARCH SERVICES





   WEBSEARCH SERVICE (“WS”)


Search Fees


***


***



ADVERTISING SERVICES



   ADSENSE FOR SEARCH (“AFS”)
AFS Revenue Share Percentage
AFS Deduction Percentage








1




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.







***




See Exhibit A


***



CURRENCY



 
AUD
 
 
 
JPY
 
 
 
CAD
 
 
 
KRW
 
 
 
EUR
 
 
X
USD
 
 
 
GBP
 
 
 
OTHER
 
 




2




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.





This Google Services Agreement (“Agreement”) is entered into by Google Inc.
(“Google”) and Vertro, Inc. (“Company”) and is effective as of the Effective
Date.


1.Definitions. In this Agreement:


1.1.    “Ad” means an individual advertisement provided through the applicable
Advertising Service.


1.2.    “Ad Deduction” means, for each of the Advertising Services, for any
period during the Term, the Deduction Percentage (listed on the front pages of
this Agreement) of Ad Revenues.


1.3.    “Ad Revenues” means, for any period during the Term, revenues that are
recognized by Google in connection with Company’s use of the applicable
Advertising Service and attributed to Ads in that period.


1.4.    “Ad Set” means a set of one or more Ads.


1.5.    “Advertising Services” means the advertising services selected on the
front pages of this Agreement.


1.6.    “Affiliate” of a party means any corporate entity that directly or
indirectly controls, is controlled by or is under common control with that
party.


1.7.    ***


1.8.    ***


1.9.    “Brand Features” means each party’s trade names, trademarks, logos and
other distinctive brand features.




1.10.    “Company Content” means any content served to End Users that is not
provided by Google.


1.11.    “Confidential Information” means information disclosed by (or on behalf
of) one party to the other party under this Agreement that is marked as
confidential or would normally be considered confidential under the
circumstances in which it is presented.  It does not include information that
the recipient already knew, that becomes public through no fault of the
recipient, that was independently developed by the recipient, or that was
lawfully given to the recipient by a third party.


1.12.    “End Users” means individual human end users of a Site or Approved
Client Application.


1.13.    “Equivalent Ads” means any third party or Company sourced
advertisements that are the same as or substantially similar in nature to the
AFS Ads.


1.14.     ***


1.15.    ***

3




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.







1.16.    “Google Program Guidelines” means the policy and implementation
guidelines applicable to the Services and as provided by Google to Company from
time to time.


1.17.     “Intellectual Property Rights” means all copyrights, moral rights,
patent rights, trademarks, rights in or relating to Confidential Information and
any other intellectual property or similar rights (registered or unregistered)
throughout the world.


1.18.    “Net Ad Revenues” means, for each of the Advertising Services, for any
period during the Term, Ad Revenues for that period minus the Ad Deduction (if
any) for that period.


1.19.    “Request” means a request from Company or an End User (as applicable)
to Google for a Search Results Set and/or an Ad Set (as applicable).


1.20.    “Results” means Search Results Sets, Search Results, Ad Sets or Ads.


1.21.    “Results Page” means any Site page that contains any Results.


1.22.    “Search Box” means a search box (or other means approved by Google) for
the purpose of sending search queries to Google as part of a Request.


1.23.    ***


1.24.    “Search Result” means an individual search result provided through the
applicable Search Service.


1.25.    “Search Results Set” means a set of one or more Search Results.


1.26.    “Search Services” means the search services selected on the front pages
of this Agreement.


1.27.    “Services” means the Advertising Services and/or Search Services (as
applicable).


1.28.    “Site(s)” means the Web site(s) located at the URL(s) listed on the
front pages of this Agreement, together with the additional URL(s) approved by
Google from time to time under subsection 7.3(a) below.


2.
Launch, Implementation and Maintenance of Services.



2.1.    Launch. The parties will each use reasonable efforts to launch the
Services into live use within 30 days from the Effective Date. Company will not
launch its implementation of the Services into live use, and this implementation
will not be payable by Google, until Google has approved the implementation in
writing, which approval will not be unreasonably withheld or delayed.


2.2.    Implementation and Maintenance.


(a)    For the remainder of the Term, Google will make available and Company
will implement and maintain each of the Services on each of the Sites and
Approved Client Applications. For clarity, Company may not implement the
Services on a property that is not a Site or Approved Client Application.


(b)    Company will ensure that Company:

4




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.





(i)    is the technical and editorial decision maker in relation to each page,
including Results Pages, and each Approved Client Application on which the
Services are implemented; and


(ii)    has control over the way in which the Services are implemented on each
of those pages and Approved Client Applications.


(c)    Company will ensure that the Services are implemented and maintained in
accordance with:


(i)    the applicable Google Branding Guidelines;


(ii)    the applicable Google Program Guidelines;


(iii)    the mock ups and specifications for the Services included in the
exhibits to this Agreement; and


(iv)    Google technical protocols (if any) and any other technical requirements
and specifications applicable to the Services that are provided to Company by
Google from time to time.


(d)    ***


(e)    Company will ensure that (i) every Search Query generates a WS Request,
(ii) every Request is generated by a Search Query and (iii) every Request
contains the Search Query that generated that Request.


(f)    Google will, upon receiving a Request sent in compliance with this
Agreement, provide a Search Results Set and/or an Ad Set (as applicable) when
available. Company will then display the Search Results Set and/or Ad Set (as
applicable) on the applicable Site.


(g)    Company will ensure that at all times during the applicable Term,
Company:


(i)    has a clearly labeled and easily accessible privacy policy in place
relating to the Site(s) and Approved Client Application(s); and


(ii)    provides the End User with clear and comprehensive information about
cookies and other information stored or accessed on the End User’s device in
connection with the Services, including information about End Users’ options for
cookie management.


(h)    Company will use commercially reasonable efforts to ensure that an End
User gives consent to the storing and accessing of cookies and other information
on the End User’s device in connection with the Services where such consent is
required by law.


2.3.    ***.


(a)    ***


(b)    ***


(c)    ***

5




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.





(d)    ***


2.4.    ***


2.5.    ***


3.Policy and Compliance Obligations.


3.1.    Policy Obligations. Company will not, and will not knowingly or
negligently allow any third party to:


(i)    modify, obscure or prevent the display of all, or any part of, any
Results;


(j)    edit, filter, truncate, append terms to or otherwise modify any Search
Query;


(k)    implement any click tracking or other monitoring of Results;


(l)    display any Results in pop-ups, pop-unders, exit windows, expanding
buttons, animation or other similar methods;


(m)    interfere with the display of or frame any Results Page or any page
accessed by clicking on any Results;


(n)    display any content between any Results and any page accessed by clicking
on those Results or place any interstitial content immediately before any
Results Page containing any Results;


(o)    enter into any type of co-branding, white labeling or sub-syndication
arrangement with any third party in connection with any Results or Ad revenue;


(p)    directly or indirectly, (i) offer incentives to End Users to generate
impressions, Requests or clicks on Results, (ii) fraudulently generate
impressions, Requests or clicks on Results or (iii) modify impressions, Requests
or clicks on Results;


(q)    “crawl”, “spider”, index or in any non-transitory manner store or cache
information obtained from the Services (including Results); or


(r)    display on any Site or Approved Client Application, any content that
violates or encourages conduct that would violate the Google Program Guidelines,
Google technical protocols and any other technical requirements and
specifications applicable to the Services that are provided to Company by Google
from time to time.


3.2.    Compliance Obligations. Company will not knowingly or negligently allow
any use of or access to the Services through any Site or Approved Client
Application that is not in compliance with the terms of this Agreement. Company
will use commercially reasonable efforts to monitor for any such access or use
and will, if any such access or use is detected, take all reasonable steps
requested by Google to disable this access or use. If Company is not in
compliance with this Agreement at any time, Google may with notice to Company,
suspend provision of all (or any part of) the applicable Services until Company
implements adequate corrective modifications as reasonably required and
determined by Google.


4.***



6




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.





5.***


6.***


7.Changes and Modifications.


7.1.    By Google. If Google modifies the Google Branding Guidelines, Google
Program Guidelines, or the Google technical protocols and the modification
requires action by Company, Company will take the necessary action no later than
30 days from receipt of notice from Google. Any modifications to the Google
Branding Guidelines or Google Program Guidelines will be generally applied to
Google’s similarly situated customers in the same region who are using the
specific Service impacted by the modification.


7.2.    By Company. Company will provide Google with at least 15 days prior
notice of any change in code or serving technology that could reasonably be
expected to affect the delivery or display of any Results.


7.3.    Site *** List Changes.


(a)    Company may notify Google from time to time that it wishes to add or
remove URL(s) to those comprising the Site(s) *** by sending notice to Google at
least 45 days before Company wishes the addition or deletion to take effect.
Google may approve or disapprove the request in its reasonable discretion, this
approval or disapproval to be in writing.


(b)    If there is a change in control of any Site or Approved Client
Application (such that the conditions set out in Section 2.2(b)(i) or 2.2(b)(ii)
are not met):


(i)    Company will provide notice to Google at least 30 days before the change;
and


(ii)    unless the entire Agreement is assigned to the third party controlling
the Site or Approved Client Application in compliance with Section 16.3
(Assignment) below, from the date of that change in control of the Site or
Approved Client Application, that Site or Approved Client Application will be
treated as removed from this Agreement. Company will ensure that from that date,
the Services are no longer implemented on that Site or Approved Client
Application.


8.Intellectual Property. Except to the extent expressly stated otherwise in this
Agreement, neither party will acquire any right, title or interest in any
Intellectual Property Rights belonging to the other party, or to the other
party’s licensors.


9.Brand Features.


9.1.    Google grants to Company a non-exclusive and non-sublicensable license
during the Term to use the Google Brand Features solely to fulfill Company’s
obligations in connection with the Services in accordance with this Agreement
and the Google Branding Guidelines. Google may revoke this license at any time
upon notice to Company. Any goodwill resulting from the use by Company of the
Google Brand Features will belong to Google.


9.2.    Google may include Company’s Brand Features in customer lists. Google
will provide Company with a sample of this usage if requested by Company.


10.
Payment.




7




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.





10.1.    Company Payments.


(a)    Search Services. The Search Fees owed to Google under this Agreement will
be calculated using the number of Requests for Search Results Sets as reported
by Google.


(b)    Offset. Google will, unless it has notified Company otherwise, offset the
Search Fees payable by Company under this Agreement against Google’s payment
obligations to Company under this Agreement.


(c)    Invoices. Even if the Search Fees are offset under subsection 10.1(b),
Google will invoice (or send a statement of financial activity to) Company for
Search Fees in the month after the Search Fees are incurred. Company will pay
the invoice amount, if any, to Google within 30 days of the date of invoice.


10.2.    Google Payments.


(a)    For each applicable Advertising Service, Google will pay Company an
amount equal to the Revenue Share Percentage (listed on the front pages of this
Agreement) of Net Ad Revenues attributable to a calendar month. This payment
will be made in the month following the calendar month in which the applicable
Ads were displayed.


(b)    Google’s payments for Advertising Services under this Agreement will be
based on Google’s accounting which may be filtered to exclude (i) invalid
queries, impressions, conversions or clicks, and (ii) any amounts refunded to
advertisers in connection with Company’s failure to comply with this Agreement,
as reasonably determined by Google.


10.3.    All Payments.


(a)    As between Google and Company, Google is responsible for all taxes (if
any) associated with the transactions between Google and advertisers in
connection with Ads displayed on the Sites. Company is responsible for all taxes
(if any) associated with the Services, other than taxes based on Google’s net
income. All payments to Company from Google in relation to the Services will be
treated as inclusive of tax (if applicable) and will not be adjusted. If Google
is obligated to withhold any taxes from its payments to Company, Google will
notify Company of this and will make the payments net of the withheld amounts.
Google will provide Company with original or certified copies of tax payments
(or other sufficient evidence of tax payments) if any of these payments are made
by Google.


(b)    All payments due to Google or to Company will be in the currency
specified in this Agreement and made by electronic transfer to the account
notified to the paying party by the other party for that purpose, and the party
receiving payment will be responsible for any bank charges assessed by the
recipient’s bank.


(c)    In addition to other rights and remedies Google may have, Google may
offset any payment obligations to Company that Google may incur under this
Agreement against any product or service fees owed to Google and not yet paid by
Company under this Agreement or any other agreement between Company and Google.
Google may also withhold and offset against its payment obligations under this
Agreement, or require Company to pay to Google within 30 days of any invoice,
any amounts Google may have overpaid to Company in prior periods.


11.Warranties; Disclaimers.



8




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.





11.1.    Warranties. Each party warrants that (a) it has full power and
authority to enter into this Agreement; and (b) entering into or performing
under this Agreement will not violate any agreement it has with a third party.


11.2.    Disclaimers. Except as expressly provided for in this Agreement and to
the maximum extent permitted by applicable law, NEITHER PARTY MAKES ANY WARRANTY
OF ANY KIND, WHETHER IMPLIED, STATUTORY, OR OTHERWISE AND DISCLAIMS, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR USE, AND
NONINFRINGEMENT.


12.Indemnification.


12.1.    By Company. Company will indemnify, defend, and hold harmless Google
from and against all liabilities, damages, and costs (including settlement
costs) arising out of a third party claim: (a) arising from any Company Content,
Sites or Company Brand Features; (b) arising from Company’s breach of this
Agreement; or (c) arising from any Approved Client Applications.


12.2.    By Google. Google will indemnify, defend, and hold harmless Company
from and against all liabilities, damages, and costs (including settlement
costs) arising out of a third party claim: (a) that Google’s technology used to
provide the Services or any Google Brand Features infringe(s) or
misappropriate(s) any copyright, trade secret, trademark or US patent of that
third party; or (b) arising from Google’s breach of this Agreement. For purposes
of clarity, Google will not have any obligations or liability under this Section
12 (Indemnification) arising from any Search Results, Ads, content appearing in
Search Results or Ads, or content to which Search Results or Ads link.


12.3.    General. The party seeking indemnification will promptly notify the
other party of the claim and cooperate with the other party in defending the
claim. The indemnifying party has full control and authority over the defense,
except that any settlement requiring the party seeking indemnification to admit
liability or to pay any money will require that party’s prior written consent,
such consent not to be unreasonably withheld or delayed. The other party may
join in the defense with its own counsel at its own expense. THE INDEMNITIES IN
SUBSECTIONS 12.1(a) and 12.2(a) ARE THE ONLY REMEDY UNDER THIS AGREEMENT FOR
VIOLATION OF A THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS.


13.Limitation of Liability.


13.1.    Limitation.


(a)    NEITHER PARTY WILL BE LIABLE UNDER THIS AGREEMENT FOR LOST REVENUES OR
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES,
EVEN IF THE PARTY KNEW OR SHOULD HAVE KNOWN THAT SUCH DAMAGES WERE POSSIBLE AND
EVEN IF DIRECT DAMAGES DO NOT SATISFY A REMEDY.


(b)    NEITHER PARTY WILL BE LIABLE UNDER THIS AGREEMENT FOR MORE THAN THE SUM
OF FEES PAID TO SUCH PARTY UNDER THIS AGREEMENT AND AD REVENUES RECEIVED AND
RETAINED BY SUCH PARTY DURING THE 12 MONTHS BEFORE THE CLAIM ARISES.


13.2.    Exceptions to Limitations.  These limitations of liability do not apply
to Company’s breach of Section 4 (Conflicting Services), breaches of
confidentiality obligations contained in this Agreement,

9




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.





violations of a party’s Intellectual Property Rights by the other party, or
indemnification obligations contained in this Agreement.


14.Confidentiality; PR.


14.1.    Confidentiality. The recipient of any Confidential Information will not
disclose that Confidential Information, except to Affiliates, employees, and/or
agents who need to know it and who have agreed in writing to keep it
confidential. The recipient will ensure that those people and entities use
Confidential Information only to exercise rights and fulfill obligations under
this Agreement and keep the Confidential Information confidential.  The
recipient may also disclose Confidential Information when required by law after
giving the discloser reasonable notice and the opportunity to seek confidential
treatment, a protective order or similar remedies or relief prior to disclosure.
***


14.2.    Exceptions. Notwithstanding Section 14.1 (Confidentiality), Google may
(a) inform advertisers of Company’s participation in the Google AdSense Program;
and (b) share with advertisers Site-specific statistics, the Site URL, and
related information collected by Google through its provision of the Advertising
Service to Company. Disclosure of information by Google under this subsection
14.2 will be subject to the terms of the Google Privacy Policy located at the
following URL: http://www.google.com/privacypolicy.html (or a different URL
Google may provide to Company from time to time).


14.3.    PR. Neither party will issue any public statement regarding this
Agreement without the other party’s prior written approval. 


15.Term and Termination.


15.1.    Term. The term of this Agreement is the Term stated on the front pages
of this Agreement, unless earlier terminated as provided in this Agreement.


15.2.    Termination.


(a)    Either party may terminate this Agreement with notice if the other party
is in material breach of this Agreement:


(i)    where the breach is incapable of remedy;


(ii)    where the breach is capable of remedy and the party in breach fails to
remedy that breach within 30 days after receiving notice from the other party;
or


(iii)    more than twice even if the previous breaches were remedied.


(b)    ***


(c)    Google reserves the right to suspend or terminate Company’s use of any
Services that are alleged or reasonably believed by Google to infringe or
violate a third party right. If any suspension of a Service under this
subsection 15.2(c) continues for more than 6 months, Company may immediately
terminate this Agreement upon notice to Google.


(d)    Google may terminate this Agreement, or the provision of any Service,
immediately with notice if pornographic content that is illegal under U.S. law
is displayed on any Site.



10




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.





(e)    Upon the expiration or termination of this Agreement for any reason:


(i)    all rights and licenses granted by each party will cease immediately; and


(ii)    if requested, each party will use commercially reasonable efforts to
promptly return to the other party, or destroy and certify the destruction of,
all Confidential Information disclosed to it by the other party.


16.Miscellaneous.


16.1.    Compliance with Laws. Each party will comply with all applicable laws,
rules, and regulations in fulfilling its obligations under this Agreement.


16.2.    Notices. All notices will be in writing and addressed to the attention
of the other party's Legal Department and primary point of contact.  Notice will
be deemed given (a) when verified by written receipt if sent by personal
courier, overnight courier, or mail; or (b) when verified by automated receipt
or electronic logs if sent by facsimile or email.


16.3.    Assignment. Neither party may assign or transfer any part of this
Agreement without the written consent of the other party, except to an Affiliate
but only if (a) the assignee agrees in writing to be bound by the terms of this
Agreement and (b) the assigning party remains liable for obligations under this
Agreement.  Any other attempt to transfer or assign is void.


16.4.    Change of Control. Upon the earlier of (i) entering into an agreement
providing for a Change of Control (as defined below), (ii) the board of
directors of a party recommending its shareholders approve a Change of Control,
or (iii) the occurrence of a Change of Control (each, a “Change of Control
Event”), the party experiencing the Change of Control Event will provide notice
to the other party promptly, but no later than 3 days, after the occurrence of
the Change of Control Event. The other party may terminate this Agreement by
sending notice to the party experiencing the Change of Control Event and the
termination will be effective upon the earlier of delivery of the termination
notice or 3 days after the occurrence of the Change of Control Event. ***


16.5.    Governing Law. This Agreement is governed by California law, excluding
California’s choice of law rules.  FOR ANY DISPUTE ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE PARTIES CONSENT TO PERSONAL JURISDICTION IN, AND THE
EXCLUSIVE VENUE OF, THE COURTS IN SANTA CLARA COUNTY, CALIFORNIA.


16.6.    Equitable Relief. Nothing in this Agreement will limit either party’s
ability to seek equitable relief.


16.7.    Entire Agreement; Amendments. This Agreement is the parties’ entire
agreement relating to its subject and supersedes any prior or contemporaneous
agreements on that subject. Any amendment must be in writing signed (including
by electronic signature) by both parties and expressly state that it is amending
this Agreement.


16.8.    No Waiver. Failure to enforce any provision will not constitute a
waiver.


16.9.    Severability. If any provision of this Agreement is found
unenforceable, the balance of this Agreement will remain in full force and
effect.



11




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.





16.10.    Survival. The following sections of this Agreement will survive any
expiration or termination of this Agreement: 8 (Intellectual Property), 12
(Indemnification), 13 (Limitation of Liability), 14 (Confidentiality; PR) and 16
(Miscellaneous).


16.11.    Independent Contractors. The parties are independent contractors and
this Agreement does not create an agency, partnership, or joint venture.


16.12.    No Third Party Beneficiaries. There are no third-party beneficiaries
to this Agreement.


16.13.    Force Majeure. Neither party will be liable for inadequate performance
to the extent caused by a condition (for example, natural disaster, act of war
or terrorism, riot, labor condition, governmental action, and Internet
disturbance) that was beyond the party’s reasonable control.


16.14.    Counterparts. The parties may execute this Agreement in counterparts,
including facsimile, PDF or other electronic copies, which taken together will
constitute one instrument.


Signed:




Google
Company
By: 2013.01 /s/ Nikesh Arora
By: /s/ Rich Howe
Print Name: Nikesh Arora
Print Name: Rich Howe
Title: President, Global Sales and Business Development Group, Google, Inc.
Title: Chairman/CEO
Date:
Date:




12




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.







EXHIBIT A


AFS Revenue Share Percentage


***.

13




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.







EXHIBIT B


Alternative Search Queries


***
The text redacted from this Exhibit constituted three pages.



14




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.







EXHIBIT C


Client Application Guidelines






***    


The text redacted from this Exhibit constituted six pages.





15




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.







APPENDIX A




***

16




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.









APPENDIX B


***

17




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.





 
APPENDIX C-1


***

18




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.









APPENDIX C-2


***



19




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.







EXHIBIT D


***





20




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.







EXHIBIT E


***

21




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.









EXHIBIT F


***



22




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.









EXHIBIT G




***

23




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012

--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.
REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.







EXHIBIT H


***

24




Google Confidential
GoogleInc.;GoogleServicesAgreement;v2.4;August2012